Citation Nr: 1618827	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968 and from December 1970 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to a rating higher than 50 percent for the Veteran's service-connected PTSD.

In July 2012, as support for this increased-rating claim, he testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which as mentioned decided this claim and certified the appeal of this claim to the Board.

In October 2012 the Board remanded this claim to the RO, via the Appeals Management Center (AMC), for further development and consideration.  The Board also determined the Veteran had initiated, but not completed (i.e., "perfected"), an appeal of another claim - however, for service connection for sleep apnea.  So the Board also remanded this other claim so he could be provided a Statement of the Case (SOC) concerning this other claim and given opportunity, in response, to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  But the Board now sees that, in an intervening September 2009 rating decision, the RO granted this other claim.  The Veteran did not, in response, separately appeal either the rating or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).  So only the claim concerning the rating for his PTSD remains.


Unfortunately, for reasons and bases that will be discussed, yet another remand of this claim for a higher rating for the PTSD is required.  The need for this still additional development primarily is because there has not been the required substantial compliance with the Board's prior remand directives.  So the Agency of Original Jurisdiction (AOJ) has to correct this remand deficiency.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also sees that, after this case was re-certified to the Board following the prior remand, additional evidence was added to the file consisting of VA treatment records.  Preliminary review of these records indicates they concern mental health treatment in July and September 2015; therefore, these records are pertinent to the claim for a rating higher than 50 percent for the PTSD, and the Veteran has not waived his right to have the RO initially consider this additional evidence.  38 C.F.R. § 20.1304 (2015).  In years past, this, too, was reason for remanding a claim so the Veteran could be provided a Supplemental SOC (SSOC) with the RO, since the AOJ, addressing this additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37(b) (2015).  See also Disabled American Veterans (DAV), et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the Board now handles this administratively by attempting to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005) since this is an "avoidable remand" situation.  Here, though, there are other reasons for remanding the claim, so the RO/AMC will have opportunity to consider this additional evidence when readjudicating the claim once this additional development of the claim has been completed on remand.



REMAND

The Board sincerely regrets the further delay that will result from again remanding, rather than deciding, this claim, but this additional development is necessary to ensure the record is complete and so the Veteran is afforded every possible consideration.

In the prior October 2012 remand the Board directed the RO (AMC) to obtain private treatment records from Germany, any additional records of evaluation or treatment from the Veteran's counselor, H.J.R., at the San Antonio Vet Center in San Antonio, Texas, other than the October 2008 psychological assessment already submitted, all additional records at the VA clinic in San Antonio, Texas, dated since February 2012, as well as private counseling treatment there or elsewhere dated from May to August 2009, and treatment records from the Brooke Army Medical Center since January 2009.

Review of the claims file confirms receipt of treatment records from Germany, Brooke Army Medical Center, and VA treatment records since February 2012 (including, as mentioned, those regarding mental health treatment in July and September 2015).  In an intervening November 2012 deferred rating decision, the RO/AMC noted receipt of the October 2008 Vet Center records.  A notice letter sent in January 2015 specified receipt of all Vet Center records.  However, there are no new records associated with the claims file, other than the VA treatment records mentioned, and it is unclear whether the RO/AMC attempted to obtain all records, other than the October 2008 record, from the San Antonio Vet Center.  As such, the claim must be again remanded for the AOJ to obtain all additional records of evaluation or treatment from the Veteran's counselor, H.J.R., at the San Antonio Vet Center in San Antonio, Texas.  See 38 C.F.R. § 3.159(c) (2015).


Aside from that, the most recent VA compensation examination assessing the severity of the PTSD was in January 2012, so nearly 41/2 years ago.  The Veteran therefore needs to be reexamined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from his counselor, H.J.R., at the San Antonio Vet Center in San Antonio, Texas.


2.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the nature, extent and severity of the Veteran's PTSD.  The claims file, including a complete copy of this and the prior remand, must be made available to and reviewed by the examiner.  All necessary testing and evaluation must be performed. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  To this end, the appropriate Disability Benefits Questionnaire (DBQs) must be completed to evaluate the Veteran's social and occupational functioning.

All opinions regarding the severity of the PTSD must be supported by explanatory rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must discuss why that is the case, so merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him another SSOC addressing all additional evidence submitted or otherwise obtained since the most recent SSOC, including the VA treatment records mentioned regarding his mental health treatment in July and September 2015.  After that return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

